FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
In regard to claim 2, on the last line of the claim it is recommended “the air conditioning unit” is changed to “an” as it was never introduced in the claim previously to have the claim in the best condition.  This does not change the scope in any way, just makes the claim more clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfstede (6826454) in view of Tan (US Publication 2012/0007588), Morton (US Publication 2013/0201681), and Gass et al. (US Publication 2009/0236012).
In regard to claim 2, Sulfstede discloses a recreational vehicle air conditioning tester (figure 4, element 10 is the testing system that connects to an air conditioning unit that is able to be of a vehicle as it states the HVAC can be any HVAC system – col 6 lines 9-12), comprising: 
at least two recreational vehicle plugs (the side connections 72 and 74 better seen in figures 2 and 3 [note also connections 84 and 76 which also are plugs and could come from the vehicle], but seen plugged in in figures 1 and 4-7, these plugs appear likely to be a female slot, but is not made clear, col 5 lines 38-53);
at least one of either an on/off compressor switch or an off/low/hi fan switch operably connected to said recreational vehicle female plugs (figure 1, switches 12 that control activation of the motor through the switches, the motor/board-controls are connected through the plugs and therefore are operably connected – col 7 lines 10-23, see also col 3 lines 40-48);
a voltage display is operably connected to said recreational vehicle female plugs (see figure 1, display 40 display a voltage value – see col 4 lines 17-51, voltage is based from the connections so must be operably connected); and 
said voltage display is operably connected to at least one of either said on/off compressor switch or said off/low/hi fan switch (the switches turn on the system and then when testing happens, voltage is displayed so this must be operably 
whereby said voltage display is activated when either said on/off compressor switch or said off/low/hi fan switch is on (if the switches are off there will be nothing to display so must be activated when the switches are on and the tester operating - see col 3 lines 40-48 and col 4 lines 17-51), and the recreational vehicle air conditioning tester is operably connected to a power supply (see figure 7, power supply 110 is shown as connected and proving power to the system), and one of said recreational vehicle plugs is connected to an air conditioning plug (they are connected as seen in figures 2 and 3 - the side connections 72 and 74, but seen plugged in in figures 1 and 4-7, these plugs appear likely to be a female slot, but is not made clear, col 5 lines 38-53, and the slots to the tester are connected to the motor and system of the HVAC for testing);
wherein at least one indicator light is activated when a certain condition is present on the air conditioning unit (col 5 lines 1-13).
Sulfstede lacks specifically wherein the voltage display further includes an amperage display that would be activated and operably connected to the system together and the plug on the tester is a female plug and the plug from the AC unit is a male plug; and wherein the at least one indicator light is operably connected to a six pin plug and one nine pin plug.  
Tan discloses a testing circuit which measures the current and voltage simultaneously and displays the values of both the current and the voltage on the display unit (paragraph 18 figure 2 – S14, see also claim 7).

[Sulfstede as modified by Tan further lacks specifically wherein the plug on the tester is a female plug and the plug from the AC unit is a male plug and wherein the at least one indicator light is operably connected to a six pin plug and one nine pin plug].
The options of connections would either be to have a male connection in the portable tester and a female connection in the cable applied to the system and blower or have a female connection in the portable tester and a male connection in the cable applied to the system and blower which both instances would operate in the same manner by establishing a connection between the devices for testing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for the portable tester of Sulfstede as modified to have a female plug that would be able to be connected to a male plug from the HVAC system (as claimed) so that the portable tester did not have a plug sticking out that could cause damage to an external device or even be damaged by an external force, such that the tester will be less likely to incur damage from a minor collision.
[Sulfstede further modified and as modified by Tan further lacks wherein the at least one indicator light is operably connected to a six pin plug and one nine pin plug].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Sulfstede as modified to include wherein the communication between the tester and any outside device (and thus for data in which would cause a lamp to turn on in Suflstede – col 5 lines 1-13) is performed using a six pin plug connector as taught by Morton in order to provide a communication system that allows for communication with multiple light base sockets into the base device (paragraph 52) which would allow for different lights to turn on in different circumstances.
[Sulfstede as modified by Tan and Morton, still lacks wherein the at least one indicator light is operably connected to a one nine pin plug]
Gass et al. discloses wherein an indicator light is operably connected to a one nine pin plug (paragraph 101, figure 8 – nine pin connector J1 may be connected to LEDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Sulfstede as modified to include a nine pin connector also connected to lights as taught by Gass et al. in order to increase the functionality of the system so it is able to plug in both six and nine pin connections to provide an indicator light as desired by the user.
In regard to claim 3, Sulfstede as modified discloses wherein both the on/off compressor switch (elements 12, see description in the rejection of claim 2 above) and the off/low/hi fan switch (this would be the combination switches 36 and 38, of which 38 

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.  Noting that all previous objections have been withdrawn and a new objection has been made, but this objection is more of a suggestion to make the claim clear and does not change the scope of the claims in any way.
Applicant argues that both Morton and Gass et al. are nonanalogous art to the claimed invention.  This is respectfully traversed, but it is also noted that MPEP 2141.01(a) also states that “Under the correct analysis, any need or problem known in 
It is recommended Applicant explain what the present invention is providing that makes it inventive over the prior art.  Does Applicant believe adding a six pin and nine pin connector is an inventive concept and is not an obvious modification of a testing device so that the device can connect to more external devices and thus have increased functionality?  If so, what makes these known connections in this air conditioning testing system atmosphere so different and non-obvious in that context?  It is recommended that the claims bring in a description of the functionality that each connector brings in combination with the other elements of the system.  In a similar way to the obvious rejection above, it would be obvious that if you have a system that is able 

Conclusion
THIS ACTION IS MADE FINAL (the only change being that new claim 3 has been rejected in an appropriate manner as it was not previously presented).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896